DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Non-Statutory Double Patenting 
3.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-14 of US Patent No. (11,304,592), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-15 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent is claiming common subject matter/features, as follows:
Currently pending claims 1-15 in the instant/present application recite substantially all of claimed features as also recited in the claims 1-14 of the US Patent No. (11,304,592).
Furthermore, there is no apparent reason why Applicant was prevented from presenting
claims corresponding to those of the instant application during prosecution of the application
which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
See also MPEP § 804.
Therefore, claims 1-15 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as discussed above.
 
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-6, 9-11, and 13-14 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Leiner (5,684,629) in view of Maxik (2009/0135612 A1) and Duckett III (2013/0253273 A1).  
Regarding claims 1, 10, and 13, Leiner discloses an optical system (kit), and a method of compensating for dispersion in a relay lens system, comprising: 
providing a first relay rod (44, a first part, a glass plano cylinder) of a first material; 
providing a second relay rod (44, a second part, a glass plano cylinder) of a second material, wherein the first and second relay rods are geometrically symmetric to one another relative to a pupil or conjugate pupil of the optical system (middle, between 45f-45g), the first and second relay rods (44) having a same length (see Fig. 2) (Fig. 2; col. 3, lines 23-35), and 
providing a lens (50) between the first and second relay rods (abs.; Figs. 2-3; col. 3, lines 23-65).
As per the first and second relay rods having no optical power, Leiner teaches the first and second lens components being adhered to a respective end surfaces of the relay rods (glass plano cylinders), wherein the first and second lens components have different geometrical and optical characteristics in order to effectively transfer a bright image to the viewer, wherein the relay rods only ensures the transfer of the bright images between modules (abs.; col. 3, lines 23-35; col. 7, lines 38-42).
Furthermore, the relay rods (glass plano cylinders) are configured such that glass plano cylinders (comprising outer surfaces) have hollow inside in order to facilitate a transmission of the bright image signal to the relay lens (such as lens 48 and the doublet lens 50), thereby not having any reason to have/add any optical power to the glass plano cylinders. 
Moreover, it is conventionally well known that a simple glass substrate (such as glass cylinder) does not hold or possess any optical power or optical powered surfaces, but the main functions are either to transmit or reflect (mirrored glass substrate) an object signals.   
Moreover, Leiner does not disclose at all, if the first and second relay rods have any optical power, as this would have been very important/relevant to the optical system.    
Therefore, it would have been considered obvious to one of skill in the art to readily assume/imply that the first and second relay rods have no optical power for reasons as discussed above.
As an additional support, Maxik teaches an optical system comprising a rod (63) having no optical power, in order to implement optical control techniques (paras. [0008], [0001]).
Leiner does not seem to particularly disclose the second material being different from the first material.
However, Leiner further teaches the lens element (50) comprising a first optical material (52) and a second optical material (54), wherein the first optical material and the second optical material are different, in order to facilitate correction of chromatic aberration (col. 3, lines 50-65). 
Furthermore, Duckett III teaches an endoscope and optical system for an endoscope having relay rod lenses and correction lens groups, comprising:
providing a first relay rod (210) of a first material (Fig. 2); 
providing a second relay rod (220) of a second material, wherein the first and second relay rods are geometrically symmetric to one another relative to a pupil/middle of the optical system (see Fig. 2), the first and second relay rods (44) having a same length (Fig. 2) (para. [0055]), 
wherein a second material (N-K5) have different material than a first material (F2) (Table 3; para. [0071]); and
providing a lens (230) between the first relay rod (210) and the second relay rod (220), in order to provide for an improved rod lens system that reduces the number of optical elements (and therefore cost) in a rod lens endoscope system, thereby reducing costs of production of the optical systems of endoscopes (Figs. 3-4; paras. [0056-0057], [0010]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an optical system as taught by Leiner to incorporate/combine Maxik’s teaching as above so that Leiner’s first relay rod have no optical power, and further incorporate/combine Duckett III’s teachings as above so that the second material is different from the first material, in order to provide for an improved rod lens system that reduces the number of optical elements (and therefore cost) in a rod lens endoscope system, thereby reducing costs of production of the optical systems of endoscopes.
Regarding claims 3, 11, and 14, Leiner discloses, wherein the lens includes a first relay objective (50, first part) and a second relay objective (50 second part) (abs.; Figs. 2-3; col. 3, lines 23-65).
Furthermore, Duckett III teaches, wherein the lens includes a first relay objective (330 or 410, first part) and a second relay objective (340 or 420, second part) (Figs. 3-4; paras. [0056-0057]).
Regarding claim 4, Leiner discloses, wherein a pupil region of the system is in air (col. 3, lines 23-35).
Regarding claims 5-6, Leiner discloses a third relay rod of a third material and a fourth relay rod of a fourth material (42), wherein the first and third materials are the same and the second and fourth materials are the same, and a lens (same as 50) between the third and fourth relay rods (Fig. 1-3; col. 3, lines 23-35). 
Furthermore, Duckett III teaches the second material (N-K5) having different material than the first material (F2) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical system as taught by Leiner to incorporate/combine Duckett III’s teachings as above so that the fourth material is different from the third material for substantially the same reason/motivation as discussed above with respect to the second material being different from the first material.
Regarding claim 9, Leiner discloses an endoscope including the optical system (abs.). 

8.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Leiner (5,684,629), Maxik (2009/0135612 A1), and Duckett III (2013/0253273 A1) as applied to claim 1 above, and further in view of Stork (2007/0093993 A1).  
Regarding claim 2, Leiner discloses the first and second materials across the field of view of the optical system (20)(abs.; Figs. 2-3; col. 3, lines 9-65).
The combination of Leiner, Maxik, and Duckett III does not seem to particularly disclose, wherein the first and second materials are selected to reduce the wavefront error across the field of view of the optical system as compared with using a same material for both the first and second relay rods.
However, Stork teaches end-to-end design of electro-optical systems comprising an optical subsystem (110) may be designed based on directly minimizing/reducing a wavefront error, wherein a lens designer chooses the set of optical design parameters to produce an optical subsystem with minimal wavefront error while satisfying other constraints, wherein the lens designer varies the optical design in a manner that directly minimizes/reduces wavefront error or a merit function based on the aberrations (paras. [0030], [0046]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an optical system as taught by Leiner to incorporate/combine Stork’s teaching as above so that the first and second materials are selected to reduce the wavefront error across the field of view of Leiner optical system as compared with using the same material for both the first and second relay rods, in order to reduce/minimize the aberrating effects in the optical system. 

9.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Leiner (5,684,629), Maxik (2009/0135612 A1), and Duckett III (2013/0253273 A1) as applied to claim 1 above, and further in view of Alfano et al (6,665,556 B1).  
Regarding claim 7, the combination of Leiner, Maxik, and Duckett III does not seem to particularly disclose a detector to detect light from 460 nm to 850 nm. 
However, Alfano et al teaches apparatus/method for examining a tissue comprising an endoscope for use in transmitting light from a light source to a tissue sample and for use in transmitting light from the tissue sample to a light detector, and collection optics for imaging the light emitted from the tissue sample from 650 nm to 950 nm onto the light detector, wherein the light detector selectively transmits the light emitted from the tissue sample (col. 18, see claim 36; col. 5, lines 35-48).   
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an optical system as taught by Leiner to incorporate/combine Alfano et al’s teaching as above so that the detector detects light from at about 460 nm to 850 nm, as a matter of simple design choice, in order to selectively transmit the light emitted from such as tissue sample. 

10.	Claims 8, 12, and 15 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Leiner (5,684,629), Maxik (2009/0135612 A1), and Duckett III (2013/0253273 A1) as applied to claims 1, 10, and 13 above, respectively, and further in view of Duck et al (5,790,314) and Nishio (6,141,159).  
Regarding claims 8, 12, and 15, the combination of Leiner, Maxik, and Duckett III does not seem to particularly disclose, wherein the first and second relay rods and the lens has refractive index symmetry and Abbe number asymmetry about the pupil region.
However, Duck et al teaches a conventional concept of a lens having an axis of refractive index symmetry to be used as construction of optical wavelength division multiplexed (WDM) filters (col. 1, lines 10-21).
Furthermore, Nishio teaches an optical device comprising lens having Abbe number asymmetry, in order to correct chromatic aberrations (col. 14, lines 40-49).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an optical system as taught by Leiner to incorporate/combine Duck et al and Nishio et al’s teachings as above so that the first and second relay rods and the lens have refractive index symmetry and Abbe number asymmetry about the pupil region to be used as construction of optical wavelength division multiplexed (WDM) filters and further correct chromatic aberrations.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Farr et al (2005/0119529 A1), Endoscope.
B)	Atkinson et al (5,457,576), Negative abbe number radial gradient index relay.
C)	Boppart et al (6,485,413 B1), Apparatus/method for forward-directed optical scanning instruments.  

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/SHAWN S AN/Primary Examiner, Art Unit 2483